DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20, recite inter alia “receiving, by a server executing the equipment online marketplace platform through a network, a request.”  This recitation is grammatically unclear because the limitation could be understood as indicating that the request is received through a network, of it could be understood as indicating that the server executes the marketplace platform through a network.  For present purposes it is being interpreted to indicate that the request is received through a network.
Claims 1, 11, and 20, recite inter alia 
“if the identity of the new user is endorsed by a threshold number of existing users, permitting, by the server, the new user to join the equipment online marketplace network and trade equipment through the equipment online marketplace platform; storing, by the server, the identity of the new user as a blockchain entry in a shared ledger.”  Claim 1.

The recitation beginning “if the identity…” indicates that the limitation that follows is conditional.  The limitation that begins with “storing, by the server…” follows the conditional limitation but the format of the claim and the fact that the limitation could potentially be performed regardless of the outcome of the conditional limitation renders it unclear whether the limitation is or is not dependent on the outcome of the preceding conditional limitation.
	Claims 9 and 19 recite “wherein the new user and the existing users are at least one of sellers or buyers of equipment.”  This is unclear because “at least one of” indicates potentially both but the “or” in between sellers and buyers indicates that there can be only one or the other.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-10 are directed to a process, claims 11-19 are directed to a machine, and claim 20 is directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving … a request from a new user to join an equipment online marketplace network to trade equipment through the equipment Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example fundamental economic principles or practices (including mitigating risk), commercial interactions (including agreements in the form of contracts, marketing activities or behaviors, and business relations), and managing personal behavior or relationships or interactions between people.  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in present claims 1-20 are “a server executing the equipment e.g., the server is broadly and generally recited as performing all steps in terms of the intended use or anticipated results of functionally nonspecific activities.  In claims 11-20, the recited memory stores the instructions for performing the method, and in claims 11-19 the processor is specified as the element that reads and executes the instructions.  These additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract intended uses and results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended uses and intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to  Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
The claims are not directed to a technical solution to a technical problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the abstract ideas in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-10 and 12-19 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald-Korth et al. (Patent No. US 8,370,269 B2) in view of RANDHAWA (Pub. No. US 2018/0293547 A1).
		MacDonald-Korth teaches a) an ecommerce network, b) canvassing participants to verify a new user request, c) users endorsing the application of the new user, and d) storing the identity of the new user, and MacDonald-Korth further discloses regarding:
Claim 1. A computer-implemented method for verifying an identity of a new user of an equipment online marketplace platform, the method comprising:	●	receiving, by a server executing the equipment online marketplace platform through a network, a request from a new user to join an equipment online marketplace network to trade equipment through the equipment online marketplace platform (claims 1, 11, 20; see at least fig. 4, c7:52-60);e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).
		MacDonald-Korth teaches all of the above as noted.  It discloses, a) an ecommerce network, b) canvassing participants to verify a new user request, c) users endorsing the application of the new user, and d) storing the identity of the new user, but does not explicitly disclose storing, by the server, the identity of the new user as a blockchain entry in a shared ledger.  RANDHAWA also teaches a) an ecommerce network, b) canvassing participants to verify a new user request, c) users endorsing the RANDHAWA further discloses
	●	 storing, by the server, the identity of the new user as a blockchain entry in a shared ledger (claims 1, 11, 20; see at least MacDonald-Korth c2:22-34 “some websites register, store, and manage a user's unique authentication credentials, such as user names, passwords, and other personal information,” in view of RANDHAWA abstract “the Users Update is recorded in a Block and made available to all the relevant parties on the network to validate the Users claim regarding the latest update (eg change in title at current company); when all the relevant parties validate the claim, the change is recorded as a permanent record. In this methodology using Blockchain, the information is transparently held in a shared database,” ¶0002 “information is transparently held in a shared database, … a public ledger using Blockchain technology, which will enable a record to become permanent”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of MacDonald-Korth to include storing, by the server, the identity of the new user as a blockchain entry in a shared ledger, as taught by RANDHAWA since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from RANDHAWA in the method of MacDonald-Korth.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.
MacDonald-Korth further discloses, pertaining to:
Claim 2. The method of claim 1, wherein the equipment includes aircraft, aerospace parts and components, and time-constrained aerospace services (claims 2, 12; see at least c3:25-34 “User A is attempting to purchase products or services from User C,” c6:56-67 “products or services from a product list 209 from database 47 in which the users are interested in electronic commerce,” c7:1-12 “Electronic commerce comprises, for 5 example, at least one or more of a number of electronic commerce transactions, such as buying goods, selling goods, buying services, or selling services.”  Please note: although the prior art discloses this feature or its equivalent applicant should note that In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).
Claim 3. The method of claim 1, wherein the new user is a member of an aerospace organization including at least one of an airline, an airport, an aircraft manufacturer, or an aerospace original equipment manufacturer (claims 3, 13; see at least abstract “community of computer user parties based on personal and business connections of the parties involved,” figs. 2B-C, 7, 10-12.  Please note:  a person is not patentable subject matter and similarly a person’s identity or a legal or other relationship between parties is not patentable subject matter.  Descriptive information that has no functional role in a process does not distinguish the claimed invention from the prior art in terms of patentability even if the thing described is patentable subject matter.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); Lowry, supra 32 F.3d 1583-84, 32 USPQ2d 1035; In re Ngai, supra.  MPEP 2111.05.  The rationale behind the above noted printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, ___, 95 USPQ2d 1833, 1842 Claim 4. The method of claim 3, wherein the identity of the new user includes a name of the organization and a DUN number ID for the organization (claims 4, 14; see at least c2:29-34, c7:41-51.  Please note: see previous commentary concerning identity of human users and nonfunctional instructional descriptive information.  The name of the organization and DUN number ID are merely additional descriptive information describing the recorded identity information of the user).
MacDonald-Korth in view of RANDHAWA further discloses
Claim 5. The method of claim 4, further comprising:	●	verifying, by the server, the identity of the new user by using smart contracts to verify the name of the organization and the DUN number ID for the organization (claims 5, 15; see at least MacDonald-Korth abstract, figs. 1, 11 disclosing the recording and maintaining of records of previous contracts (transactions) in a shared ledger to identify and verify the user, in view of RANDHAWA abstract, describing that the recording of the transaction data is in a block chain, ¶¶0005, 0022).
MacDonald-Korth further discloses
Claim 6. The method of claim 1, wherein the existing users are members of aerospace organizations including at least one of airlines, airports, aircraft manufacturers, or aerospace original equipment manufacturers (claims 6, 16; see at least abstract “community of computer user parties based on personal and business connections of In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  MPEP 2111.05.  In the present situation the description of a person is not only descriptive matter but is descriptive matter that is descriptive of an element that is itself not patentable subject matter (description of a person’s identity or a legal or other relationship between parties).  Even if the identity, relationship, legal status, or all of those, are embodied within statutory subject matter, such as by being encoded within a non-transitory medium, its description would still be nonfunctional descriptive matter that is merely embodied within a statutory medium.  Thus the particular terms and conditions described are still nonfunctional descriptive matter.  In the present case the description of the person’s identity, legal, or other relationship, is not patentable subject matter and is also nonfunctional descriptive material in that these things are all only instructive of the mental state of the parties to the method but have no effect on the method itself.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); Lowry, supra 32 F.3d 1583-84, 32 USPQ2d 1035; In re Ngai, supra.  MPEP 2111.05.  The rationale behind the above noted printed matter cases has been extended to method claims in which an instructional limitation is added to a method Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).).Claim 7. The method of claim 1, further comprising:	●	selecting, by the server, a predetermined number of existing users to verify and endorse the identity of the new user, wherein broadcasting, by the server, a message to existing users to verify and endorse an identity of the new user includes broadcasting, by the server, a message to the select existing users to verify and endorse the identity of the new user (claims 7, 17; see at least abstract “by invitation and mutual acceptance,” figs. 2B-C, 12; c2:1-14 “peer group is formed by clustering customers having similar customer characterizations”).Claim 8. The method of claim 1, wherein the threshold number of existing users includes at least 51% of existing users (claims 8, 18; see at least c9:6-18 “Another component of the present invention is sharing … the business ratings, … and the personal ratings among the plurality of users,” c19:6-11 (claim 40) “the plurality of users define a community of users”).Claim 9. The method of claim 1, wherein the new user and the existing users are at least one of sellers or buyers of equipment (claims 9, 19; see at least abstract).Claim 10. The method of claim 9, wherein the sellers are permitted to sell equipment through the online equipment marketplace platform (claim 10; see at least abstract, fig. 2, c8:11-30 “network 301 also allows users to create 25 listings for products or services in database 47 which they wish to sell…”.); and	●	 the buyers are permitted to buy equipment through the online equipment marketplace platform (claim 10; see at least abstract, c3:1-12). Please note: sellers by definition sell and buyers by definition buy.  It is unknown how this is intended to further limit the invention.Claim 11. A system for verifying an identity of a new user of an equipment online marketplace platform, comprising:	●	a memory having processor-readable instructions therein (claim 11; see at least fig. 1, c2:40-60); and	●	 at least one processor configured to access the memory and execute the processor-readable instructions (claim 11; see at least fig. 1, c4:54-67), which when executed by the processor configures the processor to perform a plurality of functions, including functions for:	●	receiving, by a server executing the equipment online marketplace platform through a network, a request from a new user to join an equipment online marketplace network to trade equipment through the equipment online marketplace platform (claims 
… third party user and the other user share at least one other user that is in at least one of both the third party user's and said another user's networks, then the third party user is allowed certain capabilities”.  Please note: presence in another user’s network requires that the user be endorsed by that user.  One is a threshold number.  The conditional claim language “if the identity is endorsed” does not result in any further limitation because it merely represents a contingency that is not required.  If the condition does not exist, then the claim language that follows is irrelevant.  Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").  These claims all include optional or alternative limitations recited in terms of steps being performed, however they are also cast in terms of computing devices or processors performing the steps based on executable instructions or program instructions. The descriptive choices made in drafting these recitations renders it impossible to clearly determine whether they intend to claim program instructions that include all alternatives, though only some may be implemented, or if it is intended that MacDonald-Korth c2:22-34 “some websites register, store, and manage a user's unique authentication credentials, such as user names, passwords, and other personal information,” in view of RANDHAWA abstract “the Users Update is recorded in a Block and made available to all the relevant parties on the network to validate the Users claim regarding the latest update (eg change in title at current company); when all the relevant parties validate the claim, the change is recorded as a permanent record. In this methodology using Blockchain, the information is transparently held in a shared database,” ¶0002 “information is transparently held in a shared database, … a public ledger using Blockchain technology, which will enable a record to become permanent”).Claim 12. The system of claim 11, wherein the equipment includes aircraft, aerospace parts and components, and time-constrained aerospace services (claims 2, 12; see at least c3:25-34 “User A is attempting to purchase products or services from User C,” c6:56-67 “products or services from a product list 209 from database 47 in which the users are interested in electronic commerce,” c7:1-12 “Electronic commerce comprises, for 5 example, at least one or more of a number of electronic commerce transactions, such as buying goods, selling goods, buying services, or selling services.”  Please note: although the prior art discloses this feature or its equivalent applicant should note that the description of the equipment as claimed is nonfunctional descriptive information In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).Claim 13. The system of claim 11, wherein the new user is a member of an aerospace organization including an airline, an airport, an aircraft manufacturer, or an aerospace original equipment manufacturer (claims 3, 13; see at least abstract “community of computer user parties based on personal and business connections of the parties involved,” figs. 2B-C, 7, 10-12.  Please note:  a person is not patentable subject matter and similarly a person’s identity or a legal or other relationship between parties is not patentable subject matter.  Descriptive information that has no functional role in a process does not distinguish the claimed invention from the prior art in terms of patentability even if the thing described is patentable subject matter.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); Lowry, supra 32 F.3d 1583-84, 32 USPQ2d 1035; In re Ngai, supra.  MPEP 2111.05.  The rationale behind the above noted printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, ___, 95 USPQ2d 1833, 1842 Claim 14. The system of claim 13, wherein the identity of the new user includes a name of the organization and a DUN number ID for the organization (claims 4, 14; see at least c2:29-34, c7:41-51.  Please note: see previous commentary concerning identity of human users and nonfunctional instructional descriptive information.  The name of the organization and DUN number ID are merely additional descriptive information describing the recorded identity information of the user).Claim 15. The system of claim 14, wherein the plurality of functions further include functions for:	●	verifying, by the server, the identity of the new user by using smart contracts to verify the name of the organization and the DUN number ID for the organization (claims 5, 15; see at least MacDonald-Korth abstract, figs. 1, 11 disclosing the recording and maintaining of records of previous contracts (transactions) in a shared ledger to identify and verify the user, in view of RANDHAWA abstract, describing that the recording of the transaction data is in a block chain, ¶¶0005, 0022).Claim 16. The system of claim 11, wherein the existing users are members of aerospace organizations including airlines, airports, aircraft manufacturers, or aerospace original equipment manufacturers (claims 6, 16; see at least abstract “community of computer user parties based on personal and business connections of the parties involved,” figs. 2B-C, 7, 10-12.  Please note:  a person is not patentable In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  MPEP 2111.05.  In the present situation the description of a person is not only descriptive matter but is descriptive matter that is descriptive of an element that is itself not patentable subject matter (description of a person’s identity or a legal or other relationship between parties).  Even if the identity, relationship, legal status, or all of those, are embodied within statutory subject matter, such as by being encoded within a non-transitory medium, its description would still be nonfunctional descriptive matter that is merely embodied within a statutory medium.  Thus the particular terms and conditions described are still nonfunctional descriptive matter.  In the present case the description of the person’s identity, legal, or other relationship, is not patentable subject matter and is also nonfunctional descriptive material in that these things are all only instructive of the mental state of the parties to the method but have no effect on the method itself.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); Lowry, supra 32 F.3d 1583-84, 32 USPQ2d 1035; In re Ngai, supra.  MPEP 2111.05.  The rationale behind the above noted printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).).Claim 17. The system of claim 11, wherein the plurality of functions further include functions for:	●	selecting, by the server, a predetermined number of existing users to verify and endorse the identity of the new user, wherein broadcasting, by the server, a message to existing users to verify and endorse an identity of the new user includes broadcasting, by the server, a message to the select existing users to verify and endorse the identity of the new user (claims 7, 17; see at least abstract “by invitation and mutual acceptance,” figs. 2B-C, 12; c2:1-14 “peer group is formed by clustering customers having similar customer characterizations”).Claim 18. The system of claim 11, wherein the threshold number of existing users includes at least 51% of existing users (claims 8, 18; see at least c9:6-18 “Another component of the present invention is sharing … the business ratings, … and the personal ratings among the plurality of users,” c19:6-11 (claim 40) “the plurality of users define a community of users”).Claim 19. The system of claim 11, wherein the new user and the existing users are at least one of sellers or buyers of equipment (claims 9, 19; see at least abstract).Claim 20. A non-transitory computer-readable medium containing instructions for facilitating equipment trading through an equipment online marketplace platform (claim 20; see at least fig. 1, c4:54-67), comprising:	●	receiving, by a server executing the equipment online marketplace platform through a network, a request from a new user to join an equipment online marketplace network to trade equipment through the equipment online marketplace platform (claims 1, 11, 20; see at least fig. 4, c7:52-60);	●	broadcasting, by the server, a message to existing users to verify and endorse an identity of the new user to allow the new user to join the equipment online marketplace network to trade equipment through the equipment online marketplace platform (claims 1, 11, 20; see at least c10:9-28 “server 31 sends a confirmation to the invited user of association with the inviting user (as shown at step 1125). If the invited user is not already registered in the community (as shown at step 1127), the invited user is allowed to register in the system 30 and its database 47 and participate in the community….  including both the inviting user and the invited user as members of each other's personal network or business network in the database 47 in response to a step 1131 of sending a confirmation,” c12:39-42 “first user and the invited second user are members of one another's joined personal network or business network responsive to receipt of the confirmation,” c14:48-51 “including both the inviting user and the invited user as members of each other's personal network or business network in response to e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted."). These claims all include optional or alternative limitations recited in terms of steps being performed, however they are also cast in terms of a nontransitory machine readable medium for performing the steps based on executable instructions or program instructions. The descriptive choices made in drafting these recitations renders it impossible to clearly determine whether they intend to claim program instructions that include all alternatives, though only some may be implemented, or if it is intended that the optionally or alternatively claimed steps are also optional or alternatively present in the program instructions or executable instructions.); and	●	 storing, by the server, the identity of the new user as a blockchain entry in a shared ledger (claims 1, 11, 20; see at least MacDonald-Korth c2:22-34 “some websites register, store, and manage a user's unique authentication credentials, such as user names, passwords, and other personal information,” in view of RANDHAWA abstract “the Users Update is recorded in a Block and made available to all the relevant parties on the network to validate the Users claim regarding the latest update (eg change in title at current company); when all the relevant parties validate the claim, the change is recorded as a permanent record. In this methodology using Blockchain, the information is transparently held in a shared database,” ¶0002 “information is transparently held in a shared database, … a public ledger using Blockchain technology, which will enable a record to become permanent”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Kowalchyk et al., Pub. No. US 2014/0137217 A1: teaches confirming that a person is really a person based on information harvested from that person's social network.  Requests verification from other users that the user is a real person.
	●	Lam et al., Patent No. US 10,841,100 B2: teaches storing user ID (digital identifier) in a shared crypto ledger wherein ledger data also links that user ID to the user's login credential, corresponding authentication credentials, and gov't issued ID.
	●	Deguchi et al., Patent No. US 6,879,985 B2: teaches an existing member confirming a new member in a system that registers relationships between users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        March 21, 2022